NOT FOR PUBLICATION                           FILED
                                                                          SEP 20 2021
                    UNITED STATES COURT OF APPEALS
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JERMAINE JEVON HOWARD,                          No.    20-55959

                Plaintiff-Appellant,            D.C. No.
                                                2:20-cv-05880-MWF-MRW
 v.

LUCY PEARL; et al.,                             MEMORANDUM*

                Defendants-Appellees.

                  Appeal from the United States District Court
                      for the Central District of California
                 Michael W. Fitzgerald, District Judge, Presiding

                          Submitted September 14, 2021**


Before:      PAEZ, NGUYEN, and OWENS, Circuit Judges.

      Jermaine Jevon Howard appeals pro se from the district court’s judgment

dismissing pursuant to 28 U.S.C. § 1915(e)(2) his copyright infringement action.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo. Watison v.

Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We reverse and remand.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court dismissed Howard’s copyright claims as untimely under

the Copyright Act’s three-year statute of limitations, 17 U.S.C. § 507(b), because

Howard claimed infringement of his copyright in songs that he allegedly co-

authored with defendants in 1996. See Polar Bear Prods., Inc. v. Timex Corp., 384

F.3d 700, 706 (9th Cir. 2004) (copyright claim must be filed within three years

after accrual). In his second amended complaint, Howard alleged that the songs

continue to be sold. Accordingly, we reverse the district court’s dismissal of the

copyright claims for failure to state a claim under 28 U.S.C. § 1915(e)(2)(B)(ii)

and remand for consideration of whether the separate accrual rule applies. See

Petrella v. Metro-Goldwyn-Mayer, Inc., 572 U.S. 663, 671 (2014) (under the

separate-accrual rule for copyright claims, “each infringing act starts a new

limitations period”); Oracle Am., Inc. v. Hewlett Packard Enter. Co., 971 F.3d

1042, 1047 (9th Cir. 2020) (three-year statute of limitations runs separately for

each violation).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      REVERSED and REMANDED.




                                          2